Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response filed 03/28/2022, the following occurred:  Claims 1, 6, 8, 10, 15, 16 and 20 were amended.  Claims 3 and 18 were canceled.
Claims 1-2, 4-17 and 19-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Robert Schmidt on 06/01/2022:
In Claim 19, line 1, “The system of claim 18,” has been changed to --The system of claim 1,--.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-2, 4-17 and 19-20 are the inclusion of the limitation in the claims, a guidance system comprising: one or more memories configured to store: a database of a plurality of experiential case file data sets, each experiential case file data set including at least one outcome and state-space parameters that represent an experiential state-space for a respective predetermined patient encounter associated with the at least one outcome; and an index case file data set that includes state-space parameters representing a state-space for a given patient; one or more processors configured to access the one or more memories and to execute a reinforcement learning framework comprising: a master data set generator programmed to generate a master data set by combining the plurality of experiential case file data sets and the index case file data set into a flattened database of state-space parameters that represents an aggregate state- space for the plurality of experiential case file data sets and the index case file data set; a learning identifier calculator programmed to: compute a learning identifier that includes a set of common factors based on applying the given index case file with respect to the master data set, each of the common factors in the learning identifier including a weight/score that is calculated to quantify a measure of similarity of each common factor in a current index state-space of index case file data set and the aggregate state-space of the master data set; and apply a Boolean operator to evaluate the current index state-space of the index case file data set with respect to the aggregate state-space of the master data set; an action interface configured to receive one or more user-defined actions and/or to set a predetermined policy, the learning identifier calculator being -2-Application No. 16/596,267Docket No. PPSI-027961 US ORD configured to recalculate the learning identifier in response to one or more of the user- defined actions that cause changes in the state-space parameters for the current index state-space, corresponding to a pathway of at least one state change from the current index state-space to a next state-space based on the scored common factors determined by the learning identifier and the predetermined policy and an action parameter describing the at least one state change; and a reasoning identifier programmed to contextualize decisions of one or more practitioners based on the learning identifier and a similarity of the index case data set and the plurality of experiential case file data sets and to generate a command and/or instruction executable at the action interface, the command and/or instruction executable executed in response to a user input to operate on contextualization for the index case file data set; and an output device to display user feedback representing at least one of an indication of an expected outcome, a proposed decision, and a proposed intervention according to at least one of the current index state-space and the next-state space for the given patient.  The prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
McNair:  U.S. Patent Application Publication U.S. 2017/0124269 A1
Gotthardt:  European Patent Application Publication EP 2365458 B1
Campos et al.:  U.S. Patent Application Publication U.S. 2018/0293498 A1
Chen:  WIPO Publication WO 2016/192612 A1
Mei et al.:  U.S. Patent U.S. 10,881,463 B2
Levy-Fix et al.:  Machine Learning And Visualization In Clinical Decision Support: Current State And Future Directions, 6 June 2019, https://arxiv.org/ftp/arxiv/papers/1906/1906.02664.pdf, Pages 1-42
Yu et al.:  Reinforcement Learning In Healthcare: A Survey, 22 August 2019, https://arxiv.org/pdf/1908.08796.pdf, Pages 1-32

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686